DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered. 
Claim Status
An amendment, filed 4/13/2022, is acknowledged.  Claim 1 is amended. No new matter is present.  Claims 1, 3-8, and 11-12 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Higami et al. (US 2019/0264313).
With respect to Claim 1, Higami teaches a copper alloy with a composition, in weight%, as follows (para. 12-13):

Claim 1
Higami
Ni
0.01-3.0
0.01-5.0
Si
0.01-1.0
0.01-2.0
Sn
0.05-4.0
0.1-4.5
Cu
80-91.43
Balance with inevitable impurities
Zn
5.32-19.93
17-32


Thus, Higami teaches a copper alloy with compositional ranges overlapping each of the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.  
Higami further teaches that the copper alloy comprises a dispersed precipitate of a Ni-Si compound which improves the electrical conductivity, strength, spring limit value, and stress relaxation resistance of the material. (para. 33). Higami is silent as to the size of the Ni-Si precipitates; however, as the reference teaches a copper alloy comprising substantially the same composition, structure including Ni-Si phase precipitates, and properties such as yield strength, conductivity, and BW bending workability (para. 17, 54; Table 3; see also rejection of Claims 7 and 8 below) it would necessarily be expected to result in the same properties, including the claimed content NiSi phase precipitates having a diameter of 50 nm or less present in the matrix of the copper alloy. MPEP 2112.01.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
With respect to Claims 4-6 and 11-12, Higami teaches a copper alloy which may optionally further comprise up to 3 wt% total of one or more of Co, Fe, P, Mg, B, Cr, and Mn (para. 14) and thus, teaches compositional ranges overlapping the respectively claimed compositional ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges. MPEP § 2144.05.  
With respect to Claim 7, Higami teaches a copper alloy with a 0.2% proof stress (yield strength) of 500 MPa or more and electric conductivity of 10% or more, overlapping the claimed ranges (para. 17).  Additionally, Higami teaches specific examples (e.g., Ex. 5-6, 11, 13, 15) exhibiting yield strength of 600 MPa or more and an electrical conductivity of 20% IACS or more. (Table 3).  Accordingly, it would have been obvious to one of ordinary skill in the art to select a copper alloy with a yield strength and electrical conductivity from the overlapping portions of the ranges, including a yield strength of 600 MPa or more and conductivity of 20% IACS or more, as taught by Higami, in order to obtain a copper alloy with the desired utility of good yield strength and electrical conductivity.  MPEP 2144.05.
With respect to Claim 8, Higami teaches a copper alloy with excellent bending workability and teaches examples of BW bending workability of less than 2 (R/t) (para. 54; Table 3).  While the reference is silent as to a separate GW bending workability measurement, as Higami teaches a copper alloy with excellent bending workability having substantially the same composition, structure including Ni-Si phase precipitates, and properties such as yield strength, conductivity, and BW bending workability it would necessarily be expected to result in the same properties, including GW bending workability. MPEP 2112.01.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a copper alloy meeting the composition and structure of Claim 1 which also exhibits the X-ray diffraction properties as recited in Claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 11/2/2021, with respect to the rejection(s) of claim(s) 1-8 and 10-12 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, Applicant’s amendment to Claim 1 requiring a minimum content of 5.32 wt% Zn, overcomes the teachings of Fugono who teaches a maximum of 5 wt% Zn.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Higami, as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735